Case 1:19-cv-02170-EK-LB Document 84 Filed 11/26/20 Page 1 of 2 PageID #: 691

                                         ORAL ARGUMENT REQUESTED

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Britney Rudler, on behalf of herself and all
others similarly situated,
                                       Plaintiff,   NOTICE OF MOTION
                      v.
                                                    19-CV-2170 (ERK) (LB)
MLA Law Offices, LTC., and John L.
Malevitis,

                                    Defendants.

      PLEASE TAKE NOTICE that, pursuant to the Settlement in this matter

(ECF No. 83), as well as 15 U.S.C. § 1692k(a)(3) and N.Y.G.B.L. § 349(h), and upon

the Memorandum of Law and the Declarations submitted herewith, on

__________________, 2020, Plaintiff will move before the Honorable Eric R. Komitee,

at the United States District Court at 225 Cadman Plaza East, Brooklyn, NY 11201,

for an Order:

      1. Granting her attorneys’ and paralegal fees in the amount of $78,180.00, as

         well as any further time spent on this application (to be submitted on

         reply and following arguments, if any);

      2. Granting her costs in the amount of $1,612.80;

      3. Granting, as an equitable remedy, that Plaintiff may pierce the corporate

         veil to collect these sums and any other sums owing under the Settlement,

         as against Defendant John L. Malevitis’s wholly owned firm, Paladin Law,

         LTD., or any other wholly-owned entity to which he may shift assets; and
Case 1:19-cv-02170-EK-LB Document 84 Filed 11/26/20 Page 2 of 2 PageID #: 692




      4. In the alternative to (3), if the Court is not satisfied by Plaintiff’s showing

         on veil piercing, allowing Plaintiff further discovery into the corporate

         structure and financial relationships between Defendants and their

         wholly-owned entities.

      PLEASE TAKE FURTHER NOTICE that, under Fed. R. Civ. P. 27(a)(3),

unless otherwise ordered by this Court, response must be filed within 10 days after

service of the motion, and a Reply must be filed within 7 days of that response.



Dated: November 26, 2020

                                        Respectfully Submitted,



                                               /s/
                                        _____________________
                                        J. REMY GREEN
                                        Cohen&Green P.L.L.C.
                                        1639 Centre Street, Suite 216
                                        Ridgewood, NY 11385
                                        (929) 888.9480 (telephone)
                                        (929) 888.9457 (facsimile)
                                        remy@femmelaw.com




                                      Page 2 of 2
